          Case
           Case7:18-cv-02923-KMK
                7:18-cv-02923-KMK Document
                                   Document38
                                            40 Filed
                                                Filed08/21/19
                                                      08/22/19 Page
                                                                Page11ofof11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
J & J Sports Productions, Inc.,                                      DEFAULT JUDGMENT (proposed)

                                    Plaintiff,
                  - against -
                                                                     Case No.: 7:18-cv-02923-KMK
Dawn M. Hershko, individually and d/b/a
Brickhouse Food & Drink; Itzhak Hershko,
individually and d/b/a Brickhouse Food & Drink
and Brickhouse Food LLC, an unknown
business entity d/b/a Brickhouse Food & Drink
                              Defendants.
-----------------------------------------------------------------X
        This action having been commenced on April 3, 2018 by the filing of the Summons and

Complaint, and a copy of the Summons and Complaint having been served on the defendants, Dawn

M. Hershko and Itzhak Hershko on April 11, 2018 (service was accepted by Alex Ritter, Manager)

and proof of service was therefore filed on May 3, 2018 [Doc. #s 11 & 12] and upon defendant,

Brickhouse Food LLC on April 5, 2018 (Service was accepted by Nancy Dougherty, Authorized

Person, NYS Secretary of State) and proof of service was therefore filed on April 12, 2018 [Doc.

#10], and the defendants not having answered the Complaint, and the time for answering the

Complaint having expired, it is

       ORDERED, ADJUDGED AND DECREED: That the plaintiff have judgment against ~
             .                                               ~ ~v\o       ~~ Jr l:.t:\'/. •:1 Ctl\\cJ     vo-."'t-
defendants in the liquidated amount of$ ~"t. 1o:P       wi~ nterest at _ _ % from             efai,,  ~
                                                               -j.J~                                 "t.1 O,l.< •
plus costs and disbursements of this action in the amount of $915.00 amounting in all to$ , I             \14 1.
                                                                                                    v

Dated: New Yor~         ew York
             'ifI "t    :2D11


                                                              This document was entered on the docket
                                                              on _ _ _ _ _ _ _ _ __
